Citation Nr: 0125423	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-09 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 as a result of 
negligent care at a VA facility from June 1996 to August 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran, who served on active duty from August 1942 to 
March 1944, died in November 1997.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefit claimed on appeal.

A videoconference hearing was held before the undersigned 
Board Member sitting in Washington, D.C., with the appellant 
in North Little Rock, Arkansas, in June 2001.  A transcript 
of the hearing testimony has been associated with the claims 
file.  


REMAND

The appellant contends that the veteran died of metastatic 
cancer because VA physicians failed to follow-up on a 
suspicious chest X-ray for a period of 14 months.  She 
maintains that, as a result, the veteran was not afforded an 
opportunity to know that he had cancer or to consider various 
treatment options.

The Board notes that during the pendency of this appeal, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107A (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

After a review of the claims file, the Board finds that a 
remand is in order.  The nature and extent of the veteran's 
medical treatment between June 1996 and August 1997 is not 
well documented by the records currently in the claims 
folder.  Complete treatment records from June 1996 until the 
veteran's death in November 1997 should be associated with 
the file.  See Constantino v. West, 12 Vet. App. 517 (1999).

In addition, the Board concludes that the VA physician (Dr. 
J.P.G.) who rendered the July 2000 opinion that the veteran's 
medical care met the standard of care in the community should 
be asked to expand and clarify his medical opinion.  Finally, 
the appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain complete, 
original, outpatient clinic and hospital 
records for the veteran from the Memphis 
VA Medical Center dated from June 1996 to 
November 1997, including the original X-
ray films dated in June 1996, January 
1997, and August 1997.

2.  In addition, the RO should review the 
claims folder and ensure that any and all 
notification and further development 
actions applicable to the claim and 
required by the VCAA and the implementing 
regulations are completed.  If the RO is 
unable to obtain pertinent VA records, or 
after continued efforts to obtain VA 
records concludes that it is reasonably 
certain they do not exist or further 
efforts to obtain them would be futile, 
the RO must provide the claimant with 
oral or written notice of that fact.  The 
RO must make a record of any oral notice 
conveyed to the claimant.  66 Fed. Reg. 
45,631 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(e)(1)).

3.  The RO should provide the VA 
physician who rendered the July 2000 
opinion that the veteran's medical 
treatment met the standard of care in the 
community (Dr. J.P.G.) with the records 
in the case and request that he provide 
additional information regarding his 
medical opinion.  Specifically, Dr. 
J.P.G. should be asked the following:

? address in more detail the evidence on 
which he based his opinion that the 
veteran received appropriate medical 
care from June 1996 to August 1997; 

? discuss the medical basis on which no 
follow-up was undertaken with respect 
to the June 1996 chest X-ray; and 

? address whether it was as likely as 
not that the findings in the June 1996 
X-ray and the September 1997 CT scan 
were the same disease entity.  Copies 
of any and all treatment records on 
which he based these opinions should 
also be submitted.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Remand instructions of the Board are neither optional nor 
discretionary; full compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


